DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive. The applicant’s arguments are as follows: (1) That Thompson comprises windows for letting radiation through, rather than integrated radiative LEDs (2) that the diaphanous layer of Thompson (“transparent material”) has a different purpose from the claimed diaphanous layer (3) that the device of McLellan teaches LEDs that have a primarily indicative function rather than serving as a radiation source for therapy. 
Regarding (1) and (2), the examiner acknowledges the applicant’s line of reasoning. However, it is precisely for this reason that Thompson is cited in combination with McLellan, which teaches the integrative aspect of LEDs within the garment itself. McLellan itself, in discussing wherein, “various types of radiation can be useful for clinical…purposes,” ([0002]), admits that wearable devices, when implemented with an eye for “comfort,” proffer advantages over, “traditional approaches to detection and measurement require bulky, expensive devices…[which are] not always practical or cost effective,” ([0002]). It is in light of this motivation that the LEDs disclosed by McLellan would be modified with the radiative therapeutic function disclosed by Thompson (“for .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120220811 A1 to Thompson and further in view of US 20190391283 A1 to Mclellan.
Regarding claim 1, Thompson teaches a wearable device (radiation treatment bra 200) for mammary glands in human beings, the wearable device comprising: a first brassiere cup and a second brassiere cup, the first brassiere cup including a first inner surface and the second brassiere cup including a second inner surface (see Fig. 1; first and second brassiere cups); a first layer of a diaphanous material attached to the first inner surface and a second layer of the diaphanous material attached to the second inner surface (“Like the medial window, the lateral windows comprise a transparent material that will not 

Regarding claim 2, Thompson does not state a plurality of LEDs. Mclellan states a plurality of first LEDs and the plurality of second LEDs ([0058]) but does not explicitly state pulse or continuous mode. It would have been obvious to one of ordinary skill in the art at the time of filing to integrate the plurality of LEDs and sensor as taught by Mclellan into the device as taught by Thompson in order that the light therapy could be administered in a nonclinical setting, and that feedback-driven regulation of the treatment, a modern standard in many medical devices, would be possible, and further obvious that the application of light over time must be one of two binary conditions, either intermittent (pulse) or continuous.

Regarding claim 3, Thompson does not state a flexible panel. However, Mclellan states wherein the plurality of first LEDs and the plurality of second LEDs have been provided on an Organic LED (OLED) based flexible panel or an 

Regarding claim 4, Thompson teaches a device but does not state a plurality of LEDs. Mclellan teaches wherein the plurality of first LEDs and the plurality of second LEDs are provided as a printable composition of micro-LEDs (“device components having miniaturized formats” [0032]; these miniaturized LEDs would belong to those “architectures that minimize adverse physical effects” [0032]) printed on a substrate (““functional layer” refers to a device-containing layer that imparts some functionality to the device. For example, the functional layer may be a thin film such as a semiconductor layer.” [0014] and that functional layer may include materials “such as light emitting diodes (LEDs)” [0015]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Thompson with the plurality of LEDs as taught 
 
Regarding claim 5, Thompson does not state a processor. However, Mclellan states further comprising a processor, a memory unit and a communication unit (“the wearable system may also comprise a transponder, transmitter, or transducer” [0070]), the memory unit including machine-readable instructions that when executed by the processor, enable the processor to: receive physiological data from the sensor unit; and regulate emission characteristics of the plurality of first LEDs and the plurality of second LEDs in correlation with the physiological data (“the controller may be configured to suggest that a user perform at least one function in the event that an amount of the detected radiation exceeds a predetermined limit.” [0067]. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Thompson with the processing and computing capabilities as disclosed by Mclellan in order to enable crosstalk between the radiation elements and the treatment target and thus optimize treatment; it would have been further 

Regarding claim 6, Thompson does not state an external communication device, however Mclellan states wherein the processor is further enabled to transmit the physiological data to an external electronic communication device, via the communication unit (“sensors comprise one or more communication systems or a component thereof, for example, communication systems or components thereof selected from the group consisting of a transmitter, a receiver, a transceiver, an antenna, and a near field communication device.” [0055]).  It would be obvious to one of ordinary skill in the art at the time of filing to combine the device of Thompson with the communications capability of Mclellan, as this would allow remote reception and analysis of data, as well as modification of device parameters.

Regarding claim 7, Thompson does not state a processor, however Mclellan states wherein the processor is further enabled to receive a control input, and regulate emission characteristics of the plurality of first LEDs and the plurality of second LEDs in correlation with the physiological data and the control 

Regarding claim 8, a method of utilizing a wearable device (radiation treatment bra 200 for mammary glands in human beings, the wearable device comprising: a first brassiere cup and a second brassiere cup, the first brassiere cup including a first inner surface and the second brassiere cup including a second inner surface (see Fig. 1; first and second brassiere cups), a first layer of a diaphanous material attached to the first inner surface and a second layer of the diaphanous material attached to the second inner surface (“Like the medial window, the lateral windows comprise a transparent material that will not scatter or substantially attenuate the radiation beam” [0044]), wherein the first and the second layers are adapted to be in contact with the mammary glands, a plurality of first openings provided in the first layer and a plurality of second opening provided in the second layer (left and right lateral windows 116), and an 
Thompson states the application of radiation but does not disclose a plurality of LEDs, a photosensitizing drug or a sensor unit within the device itself. However, McLellan, which teaches a wearable therapeutic device and thus exists in the applicant’s field of endeavor, discloses a plurality of first Light Emitting Diodes (LEDs) provided between the first inner surface and the first layer, the plurality of first LEDs provided within the plurality of respective first openings; a plurality of second LEDs provided between the second inner surface and the second layer, the plurality of second LEDs provided within the plurality of respective second openings (“the wireless, battery-free sensors comprise one or more LED components” [0058]); a sensor unit adapted to determine one or more physiological parameters (“wireless, battery-free sensors described herein exploit overall size miniaturization to achieve a mechanically robust interface with a wearable system surface” [0043]). Mclellan further states administering a photosensitizing drug to one or both of the mammary glands (“photosensitivity may be drug-induced” [0067]), receiving physiological data from the sensor unit (“wireless, battery-free sensors described herein exploit overall size 

Regarding claim 9, Thompson does not state an external communication device, however Mclellan states transmitting the physiological data to an external electronic communication device (“sensors comprise one or more communication systems or a component thereof, for example, communication systems or components thereof selected from the group consisting of a transmitter, a receiver, a transceiver, an antenna, and a near field communication device.” [0055]).  It would be obvious to one of ordinary skill in the art at the time of filing to combine the device of Thompson with the communications capability of Mclellan, as this would allow remote reception and analysis of data, as well as modification of device parameters.

Regarding claim 10, Thompson does not state receiving a control input, however Mclellan states receiving a control input and regulating emission characteristics of the plurality of first LEDs and the plurality of second LEDs in correlation with the physiological data and the control input (“the controller configured to report to a user may be configured to suggest performing at least one function in an event an amount of the detected radiation exceeds a .
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        


/JOHN R DOWNEY/Primary Examiner, Art Unit 3792